UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21823 Pioneer Series Trust V (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: August 31 Date of reporting period: November 30, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer High Income Municipal Fund Schedule of Investments 11/30/2016 (unaudited) Principal Amount ($) Floating Rate (b) (unaudited) Value CORPORATE BONDS - 0.6% Diversified Financials - 0.6% Specialized Finance - 0.6% Texas Pellets, Inc., 8.0%, 12/31/16 (144A) $ Total Diversified Financials $ TOTAL CORPORATE BONDS (Cost $3,125,000) $ MUNICIPAL BONDS - 101.6% (d) Alaska - 0.5% Northern Tobacco Securitization Corp., 5.0%, 6/1/46 $ Arizona - 2.9% The Industrial Development Authority of the City of Phoenix, 5.125%, 7/1/36 $ The Industrial Development Authority of the City of Phoenix, 5.4%, 10/1/36 The Industrial Development Authority of the County of Pima, Desert hights Charter, 7.0%, 5/1/34 The Industrial Development Authority of the County of Pima, Desert hights Charter, 7.25%, 5/1/44 The Industrial Development Authority of the County of Pima, Legacy Traditional School Project, 8.5%, 7/1/39 (Pre-Refunded) The Industrial Development Authority of the County of Pima, Paradise Eduation Center, 6.0%, 6/1/40 $ California - 12.6% California County Tobacco Securitization Agency, 6/1/36 $ California County Tobacco Securitization Agency, Merced County, 5.25%, 6/1/45 California County Tobacco Securitization Agency, Sonoma County Corp., 5.125%, 6/1/38 California County Tobacco Securitization Agency, Sonoma County Corp., 5.25%, 6/1/45 California Municipal Finance Authority, John Adams Academics Project, 5.25%, 10/1/45 California Municipal Finance Authority, Santa Rosa Academy Project Ser A, 6.0%, 7/1/42 California Municipal Finance Authority, Santa Rosa Academy Project, 5.125%, 7/1/35 California Municipal Finance Authority, Santa Rosa Academy Project, 5.375%, 7/1/45 California School Finance Authority, 6.0%, View Park Elementary and Middle School, 10/1/49 California School Finance Authority, 7.375%, Classical Academies Project, 10/1/43 California School Finance Authority, ICEF View Park High School, 7.125%, 10/1/48 California School Finance Authority, View Park Elementary and Middle School, 5.625%, 10/1/34 California School Finance Authority, View Park Elementary and Middle School, 5.875%, 10/1/44 California Statewide Communities Development Authority, California Baptist University, 6.125%, 11/1/33 California Statewide Communities Development Authority, California Baptist University, 6.375%, 11/1/43 California Statewide Communities Development Authority, Lancer Edl Student Housing Project, 7.5%, 6/1/42 California Statewide Communities Development Authority, Microgy Holdings Project, 9.0%, 12/1/38 (e) 3 City of Roseville California, 5.0%, 9/1/36 City of Roseville California, 5.5%, 9/1/46 Golden State Tobacco Securitization Corp., 5.75%, 6/1/47 Golden State Tobacco Securitization Corp., 6/1/37 Inland Empire Tobacco Securitization Authority, 6/1/47 (c) Pittsburg Unified School District, 9/1/41 (AGM CNTY GTD) (c) Pittsburg Unified School District, 9/1/42 (AGM CNTY GTD) (c) River Islands Public Financing Authority, 5.5%, 9/1/45 Tobacco Securitization Authority of Northern California, 5.375%, 6/1/38 Tobacco Securitization Authority of Southern California, 5.0%, 6/1/37 $ Colorado - 5.7% Castle Oaks Metropolitan District No 3, 5.5%, 12/1/45 (f) $ Castle Oaks Metropolitan District No 3, 6.25%, 12/1/44 (f) Colorado Educational & Cultural Facilities Authority, 3.75%, 7/1/26 Colorado Educational & Cultural Facilities Authority, 5.0%, 12/15/45 Colorado Educational & Cultural Facilities Authority, 5.0%, 7/1/36 Colorado Educational & Cultural Facilities Authority, 5.0%, 7/1/46 Colorado Educational & Cultural Facilities Authority, Charter School Rocky Mountain Classical, 8.0%, 9/1/43 Colorado Educational & Cultural Facilities Authority, Charter School Rocky Mountain Classical, 8.125%, 9/1/48 Copperleaf Metropolitan District No 2, 5.75%, 12/1/45 (f) Crystal Crossing Metropolitan District, 5.25%, 12/1/40 (f) Great Western Park Metropolitan District No 2, 5.0%, 12/1/46 (f) Leyden Rock Metropolitan District No 10, 4.0%, 12/1/25 (f) Leyden Rock Metropolitan District No 10, 4.375%, 12/1/33 (f) Leyden Rock Metropolitan District No 10, 5.0%, 12/1/45 (f) Leyden Rock Metropolitan District No 10, 7.25%, 12/15/45 (f) Littleton Village Metropolitan District No 2, 5.375%, 12/1/45 (f) Promenade Castle Rock Metropolitan District No 1, 5.75%, 12/1/39 (f) Sterling Ranch Community Authority Board, 5.75%, 12/1/45 (MUN GOVT GTD) Water Valley Metropolitan District No 02, 5.25%, 12/1/40 (f) $ Connecticut - 0.5% Town of Hamden Connecticut, Whitney Center Project, 7.75%, 1/1/43 $ District of Columbia - 1.1% District of Columbia Tobacco Settlement Financing Corp., 6/15/46 (c) $ District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 $ Florida - 2.6% Alachua County Health Facilities Authority, Terraces Bonita Springs Project, 8.125%, 11/15/46 $ County of Liberty Florida, 8.25%, 7/1/28 (e) Florida Development Finance Corp., 6.375%, 6/1/46 Florida Development Finance Corp., Tuscan Isle Obligated Group, 7.0%, 6/1/35 Florida Development Finance Corp., Tuscan Isle Obligated Group, 7.0%, 6/1/45 $ Hawaii - 0.2% State of Hawaii Department of Budget & Finance, 15 Craigside Project, 9.0%, 11/15/44 $ Illinois - 4.8% Chicago Board of Education, 6.5%, 12/1/46 $ Illinois Finance Authority, Clare Oaks Project Series B, Floating Rate Note, 11/15/52 Illinois Finance Authority, Clare Oaks Project Series C1, 11/15/52 (c) Illinois Finance Authority, Clare Oaks Project Series C2, 11/15/52 (c) Illinois Finance Authority, Clare Oaks Project Series C3, 11/15/52 (c) Illinois Finance Authority, Norwegian American Hospital, 7.625%, 9/15/28 Illinois Finance Authority, Norwegian American Hospital, 7.75%, 9/15/38 Southwestern Illinois Development Authority, Comprehensive Mental Health Center, 6.2%, 6/1/17 Southwestern Illinois Development Authority, Comprehensive Mental Health Center, 6.625%, 6/1/37 Southwestern Illinois Development Authority, Village of Sauget Project, 5.625%, 11/1/26 $ Indiana - 5.0% City of Carmel Indiana, Barrington Carmel Project Series A, 7.0%, 11/15/32 $ City of Carmel Indiana, Barrington Carmel Project Series A, 7.125%, 11/15/42 City of Carmel Indiana, Barrington Carmel Project Series A, 7.125%, 11/15/47 City of Crown Point Indiana, Wittenberg Village Project, 8.0%, 11/15/39 City of Muncie Indiana, 5.05%, 1/1/31 City of Muncie Indiana, 5.25%, 1/1/37 Hospital Authority of Vigo County, Union Hospital, Inc., 8.0%, 9/1/41 Indiana State housing & Community Development Authority Evergreen Village Bloomington Project, 5.5%, 1/1/37 $ Iowa - 1.9% Iowa Tobacco Settlement Authority, 5.5%, 6/1/42 $ Iowa Tobacco Settlement Authority, 5.6%, 6/1/34 Iowa Tobacco Settlement Authority, 5.625%, 6/1/46 $ Maryland - 0.2% Maryland Health & Higher Educational Facilities Authority, City Neighbors Series A, 6.75%, 7/1/44 $ Massachusetts - 2.7% Massachusetts Development Finance Agency Senior Linden Ponds Inc. Series A, 4.68%, 11/15/21 $ Massachusetts Development Finance Agency Senior Linden Ponds Inc. Series B Subseries II, 11/15/56 (c) Massachusetts Development Finance Agency Senior Linden Ponds Inc. Series B, 4.68%, 11/15/21 Massachusetts Development Finance Agency, 5.5%, Linden Ponds, Inc., 11/15/46 Massachusetts Development Finance Agency, Adventcare Project Series A, 6.75%, 10/15/37 Massachusetts Development Finance Agency, Adventcare Project, 7.625%, 10/15/37 Massachusetts Development Finance Agency, Linden Ponds, Inc., Series A-1, 6.25%, 11/15/26 Massachusetts Development Finance Agency, Linden Ponds, Inc., Series A-1, 6.25%, 11/15/39 $ Michigan - 6.7% Flint Hospital Building Authority, Hurley Medical Center Series A, 5.25%, 7/1/39 $ Flint Hospital Building Authority, Hurley Medical Center, 7.375%, 7/1/35 Flint International Academy, 5.75%, 10/1/37 Michigan Public Educational Facilities Authority, Dr. Joseph Pollack, 7.25%, 4/1/20 Michigan Public Educational Facilities Authority, Dr. Joseph Pollack, 8.0%, 4/1/40 Michigan Public Educational Facilities Authority, Ltd Oblig-David Ellis-West Project, 5.875%, 6/1/37 Michigan Strategic Fund, CFP Michigan Dept Offices Lease B, Floating Rate Note, 3/1/40 Michigan Strategic Fund, Floating Rate Note, 11/1/41 Michigan Tobacco Settlement Finance Authority, 6.0%, 6/1/34 Michigan Tobacco Settlement Finance Authority, 6.0%, 6/1/48 Michigan Tobacco Settlement Finance Authority, 6.875%, 6/1/42 $ Minnesota - 0.7% Bloomington Port Authority, Radisson Blu MOA LLC, 9.0%, 12/1/35 $ City of Deephaven Minnesota, Eagle Ridge Academy Project, 5.25%, 7/1/37 City of Deephaven Minnesota, Eagle Ridge Academy Project, 5.5%, 7/1/50 $ Missouri - 1.9% Community Memorial Hospital District, 6.68%, 12/1/34 $ Kansas City Industrial Development Authority, 4.25%, 4/1/26 Kansas City Industrial Development Authority, 5.0%, 4/1/36 Kansas City Industrial Development Authority, 5.0%, 4/1/46 Kirkwood Industrial Development Authority, Aberdeen Hrights Series A, 8.25%, 5/15/45 $ New Jersey - 3.2% New Jersey Health Care Facilities Financing Authority, St. Peters University Hospital, 6.25%, 7/1/35 $ Tobacco Settlement Financing Corp. New Jersey, 4.75%, 6/1/34 Tobacco Settlement Financing Corp. New Jersey, 5.0%, 6/1/41 $ New Mexico - 1.2% County of Otero New Mexico, 5.75%, 4/1/18 $ County of Otero New Mexico, 6.0%, 4/1/23 County of Otero New Mexico, 6.0%, 4/1/28 $ New York - 4.2% New York Counties Tobacco Trust IV, 5.0%, 6/1/45 $ Suffolk Tobacco Asset Securitization Corp., 6.0%, 6/1/48 Suffolk Tobacco Asset Securitization Corp., 6/1/44 The Erie County Industrial Development Agency, Galvstar LLC Project Series A, 10/1/30 (c) (e) The Erie County Industrial Development Agency, Galvstar LLC Project Series B, 10/1/30(c) (e) The Erie County Industrial Development Agency, Galvstar LLC Project Series C, 10/1/30 (c) (e) $ Ohio - 5.9% Buckeye Tobacco Settlement Financing Authority, 5.75%, 6/1/34 $ Buckeye Tobacco Settlement Financing Authority, 5.875%, 6/1/47 Buckeye Tobacco Settlement Financing Authority, 6.0%, 6/1/42 Buckeye Tobacco Settlement Financing Authority, 6.5%, 6/1/47 Ohio Water Development Authority Water Pollution Control Loan Fund, Floating Rate Note, 6/1/33 Southeastern Ohio Port Authority, 6.0%, 12/1/42 $ Pennsylvania - 9.9% Allegheny County Hospital Development Authority, Ohio Valley General Hospital Project A, 5.125%, 4/1/35 $ Delaware County Industrial Development Authority Pennsylvania, 5.125%, 6/1/46 Fulton County Industrial Development Authority, 5.0%, 7/1/46 Fulton County Industrial Development Authority, 5.0%, 7/1/51 Pennsylvania Economic Development Financing Authority, Northwestern Human Services Series A, 5.25%, 6/1/28 Pennsylvania Economic Development Financing Authority, US Airways Group Series A, 7.5%, 5/1/20 Pennsylvania Economic Development Financing Authority, US Airways Group Series B, 8.0%, 5/1/29 Philadelphia Authority for Industrial Development, 6.5%, 6/1/45 Philadelphia Authority for Industrial Development, 6.625%, 6/1/50 Philadelphia Authority for Industrial Development, Green Woods Charter School Projects A, 5.5%, 6/15/32 Philadelphia Authority for Industrial Development, Green Woods Charter School Projects A, 5.75%, 6/15/42 Philadelphia Authority for Industrial Development, Nueva Esperanze Inc., 8.2%, 12/1/43 Philadelphia Authority for Industrial Development, Performing Arts Charter School Project, 6.5%, 6/15/33 (144A) Philadelphia Authority for Industrial Development, Performing Arts Charter School Project, 6.75%, 6/15/43 (144A) The Hospitals & Higher Education Facilities Authority of Philadelphia, Temple University Health System Series A, 5.625%, 7/1/42 $ Puerto Rico - 2.6% Commonwealth of Puerto Rico, 8.0%, 7/1/35 (e) (f) $ Rhode Island - 0.1% Central Falls Detention Facility Corp., 7.25%, 7/15/35 (e) $ Tennessee - 0.0% † Johnson City Health & Educational Facilities Board, Appalachian Christian Village, 5.0%, 2/15/43 $ Texas - 9.6% Arlington Higher Education Finance Corp., 5.875%, 3/1/24 $ Arlington Higher Education Finance Corp., 6.625%, 3/1/29 Arlington Higher Education Finance Corp., 7.0%, 3/1/34 Arlington Higher Education Finance Corp., Universal Academy Series A, 7.125%, 3/1/44 City of Celina Texas, 5.375%, 9/1/28 City of Celina Texas, 5.5%, 9/1/24 City of Celina Texas, 5.5%, 9/1/32 City of Celina Texas, 5.875%, 9/1/40 City of Celina Texas, 6.0%, 9/1/30 City of Celina Texas, 6.25%, 9/1/40 City of Mclendon-Chisholm Texas, Sonoma Public Impt Dist Phase, 5.125%, 9/15/28 City of Mclendon-Chisholm Texas, Sonoma Public Impt Dist Phase, 5.375%, 9/15/35 City of Mclendon-Chisholm Texas, Sonoma Public Impt Dist Phase, 5.5%, 9/15/40 Gulf Coast Industrial Development Authority, Microgy Holdings Project, 12/1/36 (c) (e) 2 Kinney County Public Facilities Corp., 7.0%, 11/1/25 La Vernia Higher Education Finance Corp., Meridian World School Series A, 5.5%, 8/15/45 New Hope Cultural Education Facilities Finance Corp., 5.25%, 7/1/36 New Hope Cultural Education Facilities Finance Corp., 5.5%, 7/1/46 New Hope Cultural Education Facilities Finance Corp., 5.75%, 7/1/51 New Hope Cultural Education Facilities Finance Corp., 6.0%, 7/1/26 New Hope Cultural Education Facilities Finance Corp., 7.0%, 7/1/51 Pottsboro Higher Education Finance Corp., 5.0%, 8/15/36 Pottsboro Higher Education Finance Corp., 5.0%, 8/15/46 Sanger Industrial Development Corp., Texas Pellets Project Series B, 8.0%, 7/1/38 Tarrant County Cultural Education Facilities Finance Corp., 8.25%, 11/15/39 Tarrant County Cultural Education Facilities Finance Corp., Mirador Project Series A, 8.0%, 11/15/29 Tarrant County Cultural Education Facilities Finance Corp., Mirador Project Series A, 8.125%, 11/15/39 Tarrant County Cultural Education Facilities Finance Corp., MRC Crestview Project, 8.0%, 11/15/34 Tarrant County Cultural Education Facilities Finance Corp., MRC Crestview Project, 8.125%, 11/15/44 Tarrant County Cultural Education Facilities Finance Corp., Stayton at Museum Way Series A, 8.0%, 11/15/28 Tarrant County Cultural Education Facilities Finance Corp., Stayton at Museum Way Series A, 8.25%, 11/15/44 Texas Midwest Public Facility Corp., Secure Treatment Facility Project, 10/1/30 (c) (e) $ Utah - 1.6% Utah Charter School Finance Authority, Summit Academy High School Series A, 7.25%, 5/15/21 $ Utah Charter School Finance Authority, Summit Academy High School Series A, 8.125%, 5/15/31 Utah Charter School Finance Authority, Summit Academy High School Series A, 8.5%, 5/15/41 $ Virginia - 4.0% Cherry Hill Community Development Authority, Potomac Shores Project, 5.4%, 3/1/45 $ Embrey Mill Community Development Authority, 5.3%, 3/1/35 Embrey Mill Community Development Authority, 5.6%, 3/1/45 Tobacco Settlement Financing Corp. Virginia, 5.0%, 6/1/47 Virginia Small Business Financing Authority, 6.95%, 8/1/37 $ West Virginia - 3.5% City of Philippi West Virginia, 7.75%, 10/1/44 (e) $ West Virginia Hospital Finance Authority, Highland Hospital Oblig Group, 9.125%, 10/1/41 $ Wisconsin - 5.7% Public Finance Authority, 4.25%, 8/1/26 $ Public Finance Authority, 5.0%, 6/1/36 Public Finance Authority, 5.0%, 8/1/36 Public Finance Authority, 5.125%, 6/1/48 Public Finance Authority, 5.125%, 8/1/46 Public Finance Authority, Cabs-Springshire Pre-Dev Project, 12/1/20 (144A) (c) Public Finance Authority, Coral Academy Science Las Vegas, 5.625%, 7/1/44 Public Finance Authority, Glenridge Palmer Ranch Series A, 8.25%, 6/1/46 Public Finance Authority, Las Ventanas Retirement Community, 7.0%, 10/1/42 Public Finance Authority, Voyager Foundation Inc., Project Series A, 5.125%, 10/1/45 Public Finance Authority, Voyager Foundation Inc., Project Series A, 6.2%, 10/1/42 $ TOTAL MUNICIPAL BONDS (Cost $598,492,997) $ MUNICIPAL COLLATERALIZED DEBT OBLIGATION - 0.0%† Non-Profit Preferred Funding Trust I, Floating Rate Note, 9/15/37 (144A) $ TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost $1,172,629) TOTAL INVESTMENT IN SECURITIES - 102.2% (Cost $602,790,626) (a) $ OTHER ASSETS & LIABILITIES - (2.2)% $ TOTAL NET ASSETS - 100.0% $ † Amount rounds to less than 0.1%. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At November 30, 2016, the value of these securities amounted to $12,680,881 or 2.3% of total net assets. (Pre-Refunded) Pre-Refunded bonds have been collateralized by U.S. Treasury securities which are held in escrow and used to pay principal and interest on the tax-exempt issue and to retire the bonds in full at the earliest refunding date. (a) At November 30, 2016, the net unrealized depreciation on investments based on cost for federal income tax purposes of $602,039,739 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at period end. (c) Security issued with a zero coupon. Income is earned through accretion of discount. (d) Consists of Revenue Bonds unless otherwise indicated. (e) Security is in default. (f) Represents a General Obligation Bond. (g) The concentration of investments by type of obligation/market sector is as follows: Revenue Bonds: Special Revenues 24.8% Health 23.3% Education 20.3% Various Revenues 8.6% General Obligation 6.9% Housing 5.7% Pollution Control Revenue 5.0% Escrowed 3.0% Transportation 2.2% Insured 0.2% 100% Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of November 30, 2016, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Corporate Bonds $
